Citation Nr: 1723604	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-05 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred on June 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Fee Basis Unit of the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida. 

In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

The Board previously remanded this matter in October 2014 and in April 2016.  For the reasons indicated below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking payment of or reimbursement for private medical expenses for services performed on June 9, 2010, at Martin Memorial Medical Center in Stuart, Florida.  He contends that he timely notified the VAMC in West Palm Beach, Florida, that he desired to be reimbursed for this treatment via letters dated July 5, 2010 and July 15, 2010.  

The Board's prior remands directed the AOJ to search for the Veteran's correspondence dated July 5, 2010, and July 15, 2010.  If unsuccessful, the           AOJ was directed to notify the Veteran, provide him with an opportunity to respond, and then issue a supplemental statement of the case.

Currently, the Veteran's medical reimbursement claims file is incomplete.  Specifically, the April 2017 brief filed by the Veteran's representative references development letters which are not found in the Veteran's VBMS electronic claims file.  Moreover, the records which are available indicate that additional evidentiary development is required in this matter.  Specifically, the April 2017 brief filed by the Veteran's representative states that the Veteran and the representative have not been provided a supplemental statement of the case as required by the Board's April 2016 remand.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).

Accordingly, the case is remanded for the following action:

1.  The AOJ must undertake appropriate development    to obtain all documents relating to the November 2010 decision which denied entitlement to payment of or reimbursement for unauthorized medical expenses incurred on June 9, 2010.  These records must then be added to the Veteran's VBMS electronic claims file.

2.  The AOJ must contact the RO in St. Petersburg, Florida, and request a search of their records to determine whether the Veteran's correspondence      dated July 5, 2010 and July 15, 2010, was received         at that facility.  A negative response must be requested if no records are available.

All attempts to secure this evidence must be documented in the VBMS electronic claims file by the AOJ.  If the AOJ is unable to secure same, the Veteran should be notified, and he and his representative must then be given an opportunity to respond.  

3.  After completion of the foregoing, and any other development as may be indicated, the issue on appeal must be re-adjudicated.  If it remains denied, a supplemental statement of the case must be provided     to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




